Citation Nr: 0202551	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  96-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 26, 1987 to 
July 29, 1994.  

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The veteran timely appealed 
that decision which, in part, denied service connection for a 
right knee disorder.  Following a personal hearing in June 
1996, the Hearing Officer granted service connection for a 
right knee disorder in January 1997 and assigned a rating of 
10 percent effective from July 30, 1994.  

In August 1997, after adjudicating other issues then pending 
on appeal, the Board remanded the issue of an increased 
rating for the right knee disability.  

Following the development requested in the remand, the RO 
denied a rating in excess of 10 percent in August 1998.  
Following additional submission of records and examination 
reports, the RO denied an increased rating in September 2000 
and October 2001.  

The case has been returned to the Board for further appellate 
review.

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issue for appellate review has been 
recharacterized as reported on the title page.


FINDING OF FACT

The probative evidence shows that the manifestations of the 
veteran's right knee disability were reflective of painful 
motion and functional loss due to pain.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5260 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran was treated on numerous occasions for knee 
complaints.  However, no specific complaints and no chronic 
right knee disorder was noted at time of separation from 
service.  

Upon VA examination in January 1995, the veteran reported 
that he worked on his knees throughout his military service.  
He developed inflamed skin around his right knee.  Since 
service separation his right knee problems had essentially 
resolved although he reported that after heavy exercise or 
activity, he sometimes experienced intermittent knee pains.  
Physical examination showed normal range of motion of the 
knee.  

At a postservice hearing in June 1996, the veteran reported 
that during service his work included a great deal of time 
spent on his knees using heavy power tools.  He recalled that 
he had struck his right knee on a hatch in August 1990, and 
developed some swelling and redness of the knee.  At present, 
he was unable to work on his knees without pain.  



When examined by VA in August 1996, range of motion of the 
right knee upon extension was from 0 degrees to 95 degrees of 
flexion.  Some patellar motions were normal and not painful.  
The patellar tendon was slightly tender.  The examiner 
described the knee as stable.  The impression was probable 
patellofemoral syndrome as a cause of pain.  

Subsequently dated VA records from 1997 include an 
electromyograph (EMG) which tested the muscles of the right 
leg.  A VA general medical examination report from March 1998 
reflects that the veteran stated that he was never symptom 
free, and that he had monthly flare-ups that lasted for a 
week.  He said that the pain was located on the lateral 
aspect of the joint line.  He reported no swelling, no 
locking, and no giving way.  He did say that there was a 
sensation that the knee might give way about two times per 
month.  He felt that there was a little puffiness along the 
inferior lateral aspect of the knee.  The examiner found no 
atrophy of the knee when compared to the left.  There was no 
point tenderness, no crepitus, and no fluid in the joint.  
All testing for ligament laxity was negative.  The examiner 
concluded that there were no objective findings of any right 
knee disability.  The final impression was right knee 
contusion by history with a negative examination at the 
present time.  

In April 1998, the veteran underwent VA neurological 
examination.  The VA examiner reported no evidence of 
neurological dysfunction in the right knee.  He reported that 
the EMG found no abnormalities of the right leg.  

An August 1998 outpatient record shows that the veteran was 
seen for complaints associated with the right knee and low 
back.  He reported trouble sleeping because of increased knee 
pain that radiated up the thigh into the right hip.  There 
was pain on forward flexion, extension, and lateral bending.  
Examination showed no erythema or edema.  The right knee was 
positive for crepitus with popping.  Range of motion was to 
145 degrees of flexion with increased pain.  There was no 
pain on valgus/varus stress.  There was pain on the lateral 
right knee with an area of numbness.  



When examined by VA in February 2000, the veteran reported 
that the right knee was sometimes hot and puffy above the 
pretibial and below the patella.  He used hot packs on it 
when it flared up.  He had had this problem since around 
1988.  The veteran related that squatting was "ok," and 
that he could jog about a mile without problems to the knee.  

When climbing or descending stairs, he experienced pain and 
aching in the knee between the patella and the pretibial 
tubercle.  When he went down stairs, he had the sensation 
that the knee was going to give out, but the knee was stable.  
Physical examination showed range of motion of the right knee 
from 0-140 degrees without pain.  There was no effusion, and 
McMurray's sign was negative.  There was no laxity or 
anterior or posterior drawer sign.  There was a puffiness 
just superior to a very prominent pretibial tubercle, larger 
than on the left side.  It was not tender.  It was slightly 
boggy and puffy.  The examiner noted that this probably 
represented a chronic recurrent patellofemoral tendinitis.  
The assessment as to the right knee was patellofemoral 
tendinitis, recurrent, currently quiescent.  

In November 2000, the veteran was seen in the VA 
Rheumatology/Arthritis Clinic for consultation. He complained 
of anterior soreness that felt similar to a rubber band 
stretching.  The pain was worse when going up or down stairs.  
This caused difficulty when running, jogging, and arising 
from a seated position.  He used knee pads.  The right knee 
showed some warmth, small effusion, and mild crepitus.  There 
was no laxity.  McMurray's sign and patellar grind tests were 
negative.  There was mild tenderness of the medial joint 
line, but no atrophy of the quadriceps.  

Upon VA orthopedic examination on January 24, 2001, the 
veteran indicated that the right knee ached most of the time.  
Average during the day was described as 5/10.  He sometimes 
woke up at night because he twisted his knee the wrong way in 
his sleep resulting in pain.  The right knee became stiff 
after long periods of sitting or driving.  He said that his 
knee felt full and swollen each day.  



He had noted some loss of motion of his right knee, and he 
had difficulty accomplishing full deep knee bends and also 
discomfort in the knee getting up and down from chairs or 
going up and down stairs.  His knee discomfort was located 
anteriorly by the patellofemoral joint, and he had noted some 
snapping and popping in the knee at times and no locking.  

Physical examination showed complaints of right anterior knee 
pain at the patellofemoral compartment of the knee joint when 
getting up from a chair after sitting for about 30 minutes.  
He had no pain complaints nor limp or discomfort with tip toe 
walking or heel walking.  There was no angulatory deformity 
of the knee.  Range of motion was described as somewhat 
restricted from full flexion.  Range of motion was 0 (full 
extension) to 120 degrees of flexion.  At that point he 
experienced patellofemoral compartment pain and would not 
flex further because of an increase in patellofemoral pain.  

The examiner noted that normal range of motion was from 0 to 
135 degrees.  There was tenderness of the patellofemoral 
articulation under edges of the patella, especially the upper 
lateral edges of the right patella in the knee, and there was 
no effusion or increased joint fluid.  There was no laxity of 
the medial or lateral collateral or cruciate ligaments of the 
knee.  Ligament testing was normal, and McMurray test was 
negative.  He had slight synovial crepitus at the 
superolateral edge of the right patella with flexion and 
extension of the right knee.  There was no significant 
atrophy of the thighs upon measurement of circumference.  In 
further clinical assessment, the examiner added that there 
was some soft tissue swelling and some local tenderness at 
the patellar ligament.  

The veteran had some swelling and local tenderness at the 
patellar ligament attachment to the tibial tuberosity.  The 
final impressions included right knee patellofemoral 
chondromalacia patella, possible early patellofemoral 
arthritis, right patellar ligament insertion into tibial 
tuberosity, soft tissue calcification, and local 


soft tissue swelling and tenderness (tendinitis and calcific 
bursitis and tendinitis at the insertion site on the tibial 
tuberosity).  

X-ray was interpreted as showing no change since previous 
examination in 1996.  Bipartite patella was noted with no 
indication of arthritis.  

Follow-up visit on January 26, 2001, showed continued 
complaints of knee pain.  The knee was described by the 
examiner as cool, with small effusion, mild crepitus, and 
positive patellar grind test.  The diagnosis was 
chondromalacia.  

When seen in March 2001, a history of chronic right knee pain 
with signs of possible Osgood Schlatter's disease was noted.  
Examination of the right knee showed mild tenderness to 
grinding and stress tests.  There was no effusion, erythema, 
or soft tissue swelling.  The tibial plateau at insertion of 
the patellar tendon was much larger than on the left, 
consistent with prior Osgood-Schlatter's disease.  Change of 
medication from Ibuprofen to Naproxen and Tylenol was begun 
to see if these proved more useful in the management of 
symptoms.  When seen in June 2001, it was reported that he 
still had knee pain and discomfort, but that this was stable 
and not increasing in severity.  He had no new complaints.  
The examiner's assessment was that the right knee was stable, 
and he was continued on medication.  

When seen in July 2001, the veteran remained symptomatic.  
Examination found that the right knee was cool with small 
effusion and no crepitus.  There was negative patellar grind 
test.  There was swelling at the infrapatellar superficial 
bursa.  The region was cool and nontender.  The diagnosis was 
of patellofemoral pain syndrome with some infrapatellar 
bursitis from his job due to squatting.  The veteran was 
advised concerning quadriceps exercises and the use of a knee 
sleeve and ice.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  

Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Under 38 C.F.R. § 4.71a, DC 5256, as to knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Under DC 5257 provided for other knee impairment, when there 
is recurrent subluxation or lateral instability which is 
severe, 30 percent is assignable; when moderate, 20 percent 
is assignable; or when slight, 10 percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under DC 5258.

When there is cartilage, semilunar, removal of, symptomatic, 
a maximum evaluation of 10 percent is assignable under DC 
5259.

Under DC 5260, when there is limitation of flexion to 15 
degrees, 30 percent is warranted.  When flexion is limited to 
30 degrees, 20 percent is warranted.  When flexion is limited 
to 45 degrees, 10 percent is warranted.  When flexion is 
limited to 60 degrees, zero percent is warranted.

Under DC 5261, when there is limitation of leg extension to 
45 degrees, 50 percent is warranted.  When extension is 
limited to 30 degrees, 40 percent is warranted.  When 
extension is limited to 20 degrees, 30 percent is warranted.  
When extension is limited to 15 degrees, 20 percent is 
warranted.  When extension is limited to 10 degrees, 10 
percent is warranted.  When extension is limited to 5 
degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

DC 5262, for impairment of the tibia and fibula resulting 
from malunion, provides a 10 percent disability rating where 
there is slight knee or ankle disability, a 20 percent 
disability rating where there is moderate knee or ankle 
disability, and a 30 percent disability rating where there is 
marked knee or ankle disability.  A 40 percent disability 
rating is provided for nonunion of the tibia and fibula with 
loose motion and requiring a brace.

DC 5263 provides a maximum disability rating of 10 percent 
for traumatic acquired genu recurvatum with weakness and 
insecurity in weight bearing.

The United State Court of Appeals for Veterans Claims (Court) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).

The Court has held that DCs predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on the functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 
Vet. App. 7 (1997); and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful motion, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a; DC 5003.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, shall from time 
to time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to an increased rating for the 
service-connected disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The RO considered the veteran's claim under the new law, and 
the record shows that the RO apprised the veteran of its 
provisions by correspondence in March 2001.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The veteran essentially claims that his right knee disability 
has increased in severity and warrants a disability 
evaluation in excess of the 10 percent currently assigned.  
In August 1997, the Board remanded the claim for additional 
development, noting that while degenerative changes had been 
noted in the right knee, the RO described the veteran's right 
knee disorder as patellofemoral pain syndrome and rating him 
under that DC.  Additional evidentiary development was 
requested.  

Subsequently dated records include 1998 VA orthopedic and 
neurological examinations.  It was noted by the neurologist 
that a 1997 EMG report, which included testing of the muscles 
of the right leg, was normal and the neurological evaluation 
was negative.  While the veteran complained of ongoing pain 
and flare-ups at the time of the orthopedic examination, the 
examination was essentially negative.  There was some 
puffiness along the inferior aspect of the knee.  When 
examined in February 2000, the veteran exhibited complete 
range of motion of the right lower extremity without pain.  
There was nontender puffiness just superior to a very 
prominent pretibial tubercle that was slightly boggy.  The 
diagnosis was recurrent patellofemoral tendonitis, currently 
quiescent.  

Subsequent testing in January 2001 was also essentially 
negative for positive findings regarding the right knee.  
While the veteran described constant knee pain which 
sometimes woke him up at night, range of motion was only 
slightly limited (0 -120 degrees), but the veteran did 
complain of pain.  There was tenderness at the edge of the 
patella also.  There was no effusion, laxity, or cartilage 
damage.  There was slight synovial crepitus, but no muscular 
atrophy was seen.  X-ray examination was unchanged from 
August 1996, as bipartite patella was seen, with no 
indication of arthritis.  

Records throughout 2001 reflect that the veteran's right knee 
complaints continued, but the findings continued to be 
essentially negative.  Medications ultimately provided the 
veteran a stable level of symptomatology. Most recently in 
July 2001, the veteran exhibited some swelling at the 
infrapatellar superficial bursa.  The diagnosis was of 
patellofemoral pain syndrome with some infrapatellar 
bursitis.  

The Board finds that the medical evidence does not support a 
disability evaluation in excess of 10 percent under any of 
the appropriate DCs.  The veteran has previously been rated 
according to DC 5260 pertaining to limitation of motion.  
When range of motion is noncompensable, as in this case, an 
evaluation of 10 percent is permitted under the criteria 
applicable to arthritis and arthritis like condition when 
there is characteristic pain.  Here, however, it appears that 
arthritis is not present.  At the time of the most recent 
rating action, the RO explained that the veteran's service-
connected disability warranted a 10 percent disability 
evaluation due to objective and subjective medical evidence 
of pain.  As noted earlier, under 38 C.F.R. § 4.40, 
functional loss due to pain and weakness supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  See DeLuca, 
supra.  

The Board has also given consideration to additional DCs.  
For example, under DC 5256, disability ratings are based on 
knee ankylosis.  There is no knee ankylosis in this case.  
Similarly, under DC 5257, evaluations up to 30 percent may be 
made based upon ligament laxity.  

Here, however, examination findings show that no such 
ligament laxity exists.  Nor is there any cartilage 
impairment to warrant rating the veteran pursuant to DC 5258.  
DC 5261 provides ratings based on limitation of leg 
extension.  The veteran's documented extension of record does 
not meet the requirements for even the lowest disability 
rating pursuant to this code.  Lastly, the veteran's right 
knee does not show malunion of the tibia and fibula with 
marked knee disability or genu recurvatum.  (DCs 5262 and 
5263).  

Thus, the 10 percent currently assigned under 38 C.F.R. 
§ 4.40 and DeLuca, supra, is continued, and the evidence of 
record does not support an evaluation in excess of that 
disability evaluation.  


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
and discussed the provisions of 38 C.F.R. § 3.321(b)(1); but 
did not grant the veteran an increased evaluation on this 
basis.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right knee disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson, supra.  

As the Board has not herein assigned any increase in the 
assigned evaluation, and as the effective date of the 
assigned evaluation is established in tandem with the 
effective date of service connection, the question of staged 
ratings is not at issue.  The veteran is in receipt of one 
continuous percentage rating.  He is not entitled to a staged 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Part 4, DC 7346; Fenderson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate equipoise, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for  patellofemoral pain syndrome, right knee.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

